Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I, claims 1-7 in the reply filed on 12/01/2020 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunmead et al. (U.S. Pat. No. 5,372,797).

Regarding claims 1-5, Dunmead et al. teaches a monotungsten carbidehas a particle size from 50 to about 200 nanometers and a surface area from about 1 to about 10 and therefore meets a broad and reasonable interpretation of a tungsten carbide powder having a BET specific surface area of from 1.7 to 2.3 m2/g a crystallite size c in the individual tungsten carbide grains from 75 to 100 nm (column 8, lines 35-45).  Dunmead et al. teaches monotungsten carbide or major portions of monotungsten carbide obtained all possessed average particle diameters between 0.05 and 0.2 micrometers and therefore overlaps with an average grain size of from 162 nm to 230 nm (column 14, lines 15-25).  Dunmead et al. teaches micrograin monotungsten carbide of good purity and relatively uniform particle size (column 4, lines 25-30).  It is the position of the Office a uniform particle would consists of one crystal and thus based on applicant’s equation of average grain size/ average crystallite size the crystallite number of the monotungsten carbide taught by Dunmead et al. is 1.
Claims 6-7 are product by process claims.  MPEP §2113 recites "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.  It is the position of the Office the monotungsten carbide taught by Dunmead et al. is the same or obvious product claimed by applicant and therefore the process limitations are not limiting.
Conclusion


Guinever S. Gregorio whose telephone number is (571) 270-5827.  The examiner can normally be reached on M-F Noon- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUINEVER S GREGORIO/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        03/26/2021